
	
		II
		109th CONGRESS
		2d Session
		S. 3561
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2006
			Mr. Dorgan (for himself,
			 Mr. Grassley, Mr. Durbin, Mr.
			 DeWine, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Mandatory Victims’ Restitution Act to
		  improve restitution for victims of crime, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restitution for Victims of Crime Act
			 of 2006.
		ICollection of
			 Restitution
			101.Short
			 titleThis title may be cited
			 as the Collection of Restitution
			 Improvement Act of 2006.
			102.Procedure for
			 issuance and enforcement of restitutionSection 3664(f) of title 18, United States
			 Code, is amended by striking paragraphs (2) through (4) and inserting the
			 following:
				
					(C)(i)Each restitution order
				shall—
							(I)contain information sufficient to
				identify each victim to whom restitution is owed;
							(II)require that a copy of the court
				order be sent to each such victim; and
							(III)inform each such victim of the
				obligation to notify the appropriate entities of any change in address.
							(ii)It shall be the responsibility of
				each victim to whom restitution is owed to notify the Attorney General, or the
				appropriate entity of the court, by means of a form to be provided by the
				Attorney General or the court, of any change in the victim’s mailing address
				while restitution is still owed to the victim.
						(iii)The confidentiality of any
				information relating to a victim under this subparagraph shall be
				maintained.
						(2)The court shall order that the
				restitution imposed is due in full immediately upon imposition.
					(3)The court shall direct the
				defendant—
						(A)to make a good-faith effort to satisfy
				the restitution order in the shortest time in which full restitution can be
				reasonably made, and to refrain from taking any action that conceals or
				dissipates the defendant’s assets or income;
						(B)to notify the court of any change in
				residence; and
						(C)to notify the United States Attorney
				for the district in which the defendant was sentenced of any change in
				residence, and of any material change in economic circumstances that might
				affect the defendant’s ability to pay restitution.
						(4)Compliance with all payment
				directions imposed under paragraphs (6) and (7) shall be prima facie evidence
				of a good faith effort under paragraph (3)(A), unless it is shown that the
				defendant has concealed or dissipated assets.
					(5)Notwithstanding any other provision
				of law, for the purpose of enforcing a restitution order, a United States
				Attorney may receive, without the need for a court order, any financial
				information concerning the defendant obtained by the grand jury that indicted
				the defendant for the crime for which restitution has been awarded, the United
				States Probation Office, or the Bureau of Prisons. A victim may also provide
				financial information concerning the defendant to the United States
				Attorney.
					(6)(A)At sentencing, or at
				any time prior to the termination of a restitution obligation under section
				3613 of this title, the court may—
							(i)impose special payment directions upon
				the defendant or modify such directions; or
							(ii)direct the defendant to make a
				single, lump sum payment, partial payments at specified intervals, in-kind
				payments, or a combination of payments at specified intervals and in-kind
				payments.
							(B)The period of time over which
				scheduled payments are established for purposes of this paragraph shall be the
				shortest time in which full payment reasonably can be made.
						(C)In-kind payments may be in the form
				of the return of property, replacement of property, or, if the victim agrees,
				services rendered to the victim or a person or organization other than the
				victim.
						(D)In ordering restitution, the court
				may direct the defendant to—
							(i)repatriate any property that
				constitutes proceeds of the offense of conviction, or property traceable to
				such proceeds; and
							(ii)surrender to the United States, or to
				the victim named in the restitution order, any interest of the defendant in any
				nonexempt asset.
							(E)The court may enter a restraining
				order or injunction, require the execution of a satisfactory performance bond,
				or take any other action to preserve the availability of property for
				restitution.
						(7)(A)In determining whether
				to impose or modify specific payment directions, the court may consider—
							(i)the need to provide restitution to the
				victims of the offense;
							(ii)the financial ability of the
				defendant;
							(iii)the economic circumstances of the
				defendant, including the financial resources and other assets of the defendant
				and whether any of those assets are jointly controlled;
							(iv)the projected earnings and other
				income of the defendant;
							(v)any financial obligations of the
				defendant, including obligations to dependents;
							(vi)whether the defendant has concealed
				or dissipated assets or income; and
							(vii)any other appropriate
				circumstances.
							(B)Any substantial resources from any
				source, including inheritance, settlement, or other judgment, shall be applied
				to any outstanding restitution obligation.
						(8)(A)If the court finds that
				the economic circumstances of the defendant do not allow the payment of any
				substantial amount as restitution, the court may direct the defendant to make
				nominal payments of not less than $100 per year toward the restitution
				obligation.
						(B)Any money received from the defendant
				under subparagraph (A) shall be disbursed so that any outstanding assessment
				imposed under section 3013 is paid first in full.
						(9)Court-imposed special payment
				directions shall not limit the ability of the Attorney General to maintain an
				Inmate Financial Responsibility Program that encourages sentenced inmates to
				meet their legitimate financial obligations.
					(10)(A)The ability of the
				Attorney General to enforce restitution obligations ordered under paragraph (2)
				shall not be limited by appeal, or the possibility of a correction,
				modification, amendment, adjustment, or reimposition of a sentence, unless the
				court expressly so orders for good cause shown and stated on the record.
						(B)Absent exceptional circumstances, as
				determined by the court, an order limiting the enforcement of restitution
				obligations shall—
							(i)require the defendant to deposit, in
				the registry of the district court, any amount of the restitution that is
				due;
							(ii)require the defendant to post a bond
				or other security to ensure payment of the restitution that is due; or
							(iii)impose additional restraints upon
				the defendant to prevent the defendant from transferring or dissipating
				assets.
							(C)No order described in subparagraph
				(B) shall restrain the ability of the United States to continue its
				investigation of the defendant’s financial circumstances, conduct discovery,
				record a lien, or seek any injunction or other relief from the
				court.
						.
			103.Imposition of
			 criminal fines and payment directionsSubsection 3572(d) of title 18, United
			 States Code, is amended to read as follows:
				
					(d)Payment
						(1)In
				generalThe court shall order that any fine or assessment imposed
				be due in full immediately upon imposition.
						(2)Efforts to make
				paymentThe court shall—
							(A)direct the
				defendant to make a good-faith effort to satisfy the fine and assessment in the
				shortest time in which full payment can be reasonably made, and to refrain from
				taking any action that conceals or dissipates the defendant’s assets or
				income;
							(B)direct the
				defendant to notify the court of any change in residence; and
							(C)order the
				defendant to notify the United States Attorney for the district in which the
				defendant was sentenced of any change in residence, and of any material change
				in economic circumstances that might affect the defendant’s ability to pay
				restitution.
							(3)Good
				faithCompliance with all payment directions imposed by
				paragraphs (5) and (6) shall be prima facie evidence of a good faith effort
				under paragraph (2)(A), unless it is shown that the defendant has concealed or
				dissipated assets;
						(4)Access to
				informationNotwithstanding any other provision of law, for the
				purpose of enforcing a fine or assessment, a United States Attorney may
				receive, without the need for a court order, any financial information
				concerning the defendant obtained by a grand jury, the United States Probation
				Office, or the Bureau of Prisons.
						(5)Payment
				schedule
							(A)In
				generalAt sentencing, or at any time prior to the termination of
				a restitution obligation under section 3613 of this title, the court
				may—
								(i)impose special
				payment directions upon the defendant or modify such directions; or
								(ii)direct the
				defendant to make a single, lump sum payment, or partial payments at specified
				intervals.
								(B)Period of
				timeThe period of time over which scheduled payments are
				established for purposes of this paragraph shall be the shortest time in which
				full payment can reasonably be made.
							(C)RepatriationThe
				court may direct the defendant to repatriate any property that constitutes
				proceeds of the offense of conviction, or property traceable to such
				proceeds.
							(D)SurrenderIn
				ordering restitution, the court may direct the defendant to surrender to the
				United States any interest of the defendant in any non-exempt asset.
							(E)Third
				partiesIf the court directs the defendant to repatriate or
				surrender any property in which it appears that any person other than the
				defendant may have a legal interest—
								(i)the court shall
				take such action as is necessary to protect such third party interest;
				and
								(ii)may direct the
				United States to initiate any ancillary proceeding to determine such third
				party interests in accordance with the procedures specified in section 413(n)
				of the Controlled Substances Act (21 U.S.C. 853(n)).
								(F)Exclusivity of
				remedyExcept as provided in this section, no person may commence
				an action against the United States concerning the validity of the party’s
				alleged interest in the property subject to reparation or surrender.
							(G)Preservation of
				propertyThe court may enter a restraining order or injunction,
				require the execution of a satisfactory performance bond, or take any other
				action to preserve the availability of property for payment of the fine or
				assessment.
							(6)ConsiderationsIn
				determining whether to impose or modify special payment directions, the court
				may consider—
							(A)the need to
				satisfy the fine or assessment;
							(B)the financial
				ability of the defendant;
							(C)the economic
				circumstances of the defendant, including the financial resources and other
				assets of the defendant, and whether any of those assets are jointly
				controlled;
							(D)the projected
				earnings and other income of the defendant;
							(E)any financial
				obligations of the defendant, including obligations to dependents;
							(F)whether the
				defendant has concealed or dissipated assets or income; and
							(G)any other
				appropriate circumstances.
							(7)Use of
				resourcesAny substantial resources from any source, including
				inheritance, settlement, or other judgment shall be applied to any fine or
				assessment still owed.
						(8)Nominal
				paymentsIf the court finds that the economic circumstances of
				the defendant do not allow the immediate payment of any substantial amount of
				the fine or assessment imposed, the court may direct the defendant to make
				nominal payments of not less than $100 per year toward the fine or assessment
				imposed.
						(9)Inmate
				financial responsibility programCourt-imposed special payment
				directions shall not limit the ability of the Attorney General to maintain an
				Inmate Financial Responsibility Program that encourages sentenced inmates to
				meet their legitimate financial obligations.
						(10)Enforcement
							(A)In
				generalThe ability of the Attorney General to enforce the fines
				and assessment ordered under paragraph (1) shall not be limited by an appeal,
				or the possibility of a correction, modification, amendment, adjustment, or
				reimposition of a sentence, unless the court expressly so orders, for good
				cause shown and stated on the record.
							(B)ExceptionsAbsent
				exceptional circumstances, as determined by the court, an order limiting
				enforcement of a fine or assessment shall—
								(i)require the
				defendant to deposit, in the registry of the district court, any amount of the
				fine or assessment that is due;
								(ii)require the
				defendant to post a bond or other security to ensure payment of the fine or
				assessment that is due; or
								(iii)impose
				additional restraints upon the defendant to prevent the defendant from
				transferring or dissipating assets.
								(C)Other
				activitiesNo order described in subparagraph (B) shall restrain
				the ability of the United States to continue its investigation of the
				defendant’s financial circumstances, conduct discovery, record a lien, or seek
				any injunction or other relief from the court.
							(11)Special
				assessmentsThe requirements of this subsection shall apply to
				the imposition and enforcement of any assessment imposed under section 3013 of
				this
				title.
						.
			104.Collection of
			 unpaid fines or restitutionSection 3612(b) of title 18, United States
			 Code, is amended to read as follows:
				
					(b)Information To
				Be Included in Judgment; judgment To be transmitted to the Attorney
				General
						(1)In
				generalA judgment or order imposing, modifying, or remitting a
				fine or restitution order of more than $100 shall include—
							(A)the name, social
				security account number, mailing address, and residence address of the
				defendant;
							(B)the docket number
				of the case;
							(C)the original
				amount of the fine or restitution order and the amount that is due and
				unpaid;
							(D)payment orders
				and directions imposed under section 3572(d) and section 3664(f) of this title;
				and
							(E)a description of
				any modification or remission.
							(2)Transmittal of
				copiesNot later than 10 days after entry of the judgment or
				order described in paragraph (1), the court shall transmit a certified copy of
				the judgment or order to the Attorney
				General.
						.
			105.Attorney's
			 fees for victims
				(a)Order of
			 restitutionSection 3663(b) of title 18, United States Code, is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by striking or at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C);
						(C)by inserting
			 after subparagraph (A) the following:
							
								(B)reimburse the
				victim for attorneys' fees reasonably incurred in an attempt to retrieve
				damaged, lost, or destroyed property (which shall not include payment of
				salaries of Government attorneys); or
								;
				and
						(D)in subparagraph
			 (C), as so redesignated by this subsection, by inserting or (B)
			 after subparagraph (A);
						(2)in paragraph
			 (4)—
						(A)by inserting
			 (including attorneys' fees necessarily and reasonably incurred for
			 representation of the victim, which shall not include payment of salaries of
			 Government attorneys) after other expenses related to
			 participation in the investigation or prosecution of the offense;
			 and
						(B)by striking
			 and at the end;
						(3)in paragraph (5),
			 by striking the period and inserting ; and; and
					(4)by adding at the
			 end the following:
						
							(6)in any case,
				reimburse the victim for reasonably incurred attorneys' fees that are necessary
				and foreseeable results of the defendant's crime (which shall not include
				payment of salaries of Government
				attorneys).
							.
					(b)Mandatory
			 restitution to victims of certain crimesSection 3663A(b) of
			 title 18, United States Code, is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by striking or at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C);
						(C)by inserting
			 after subparagraph (A) the following:
							
								(B)reimburse the
				victim for attorneys' fees reasonably incurred in an attempt to retrieve
				damaged, lost, or destroyed property (which shall not include payment of
				salaries of Government attorneys); or
								;
				and
						(D)in subparagraph
			 (C), as so redesignated by this subsection, by inserting or (B)
			 after subparagraph (A);
						(2)in paragraph (3),
			 by striking and at the end;
					(3)in paragraph
			 (4)—
						(A)by inserting
			 (including attorneys' fees necessarily and reasonably incurred for
			 representation of the victim, which shall not include payment of salaries of
			 Government attorneys) after other expenses related to
			 participation in the investigation or prosecution of the offense;
			 and
						(B)by striking the
			 period and inserting ; and; and
						(4)by adding at the
			 end the following:
						
							(5)in any case,
				reimburse the victim for reasonably incurred attorneys' fees that are necessary
				and foreseeable results of the defendant's crime (which shall not include
				payment of salaries of Government
				attorneys).
							.
					IIPreservation of
			 assets for restitution
			201.Short
			 titleThis title may be cited
			 as the Preservation of Assets for
			 Restitution Act of 2006.
			202.Amendments to
			 the Mandatory Victims Restitution Act
				(a)In
			 generalChapter 232 of title 18, United States Code, is amended
			 by inserting after section 3664 the following:
					
						3664A.Preservation
				of assets for restitution
							(a)Protective
				orders To preserve assets
								(1)In
				generalUpon the Government's ex parte application and a finding
				of probable cause to believe that a defendant, if convicted, will be ordered to
				satisfy an order of restitution for an offense punishable by imprisonment for
				more than 1 year, the court—
									(A)shall—
										(i)enter a
				restraining order or injunction;
										(ii)require the
				execution of a satisfactory performance bond; or
										(iii)take any other
				action necessary to preserve the availability of any property traceable to the
				commission of the offense charged; and
										(B)if it determines
				that it is in the interests of justice to do so, shall issue any order
				necessary to preserve any nonexempt asset (as defined in section 3613) of the
				defendant that may be used to satisfy such restitution order.
									(2)ProceduresApplications
				and orders issued under paragraph (1) shall be governed by the procedures under
				section 413(e) of the Controlled Substances Act (21 U.S.C. 853(e)) and in this
				section.
								(3)Monetary
				instrumentsIf the property in question is a monetary instrument
				(as defined in section 1956(c)(5)) or funds in electronic form, the protective
				order issued under paragraph (1) may take the form of a warrant authorizing the
				Government to seize the property and to deposit it into an interest-bearing
				account in the Registry of the Court in the district in which the warrant was
				issued, or into another such account maintained by a substitute property
				custodian, as the court may direct.
								(4)Post-indictmentA
				post-indictment protective order entered under paragraph (1) shall remain in
				effect through the conclusion of the criminal case, including sentencing and
				any post-sentencing proceedings, until seizure or other disposition of the
				subject property, unless modified by the court upon a motion by the Government
				or under subsection (b) or (c).
								(b)Defendant's
				right to a hearing
								(1)In
				generalIn the case of a preindictment protective order entered
				under subsection (a)(1), the defendant's right to a post-restraint hearing
				shall be governed by paragraphs (1)(B) and (2) of section 413(e) of the
				Controlled Substances Act (21 U.S.C. 853(e)).
								(2)Post-indictmentIn
				the case of a post-indictment protective order entered under subsection (a)(1),
				the defendant shall have a right to a post-restraint hearing regarding the
				continuation or modification of the order if the defendant—
									(A)establishes by a
				preponderance of the evidence that there are no assets, other than the
				restrained property, available to the defendant to retain counsel in the
				criminal case or to provide for a reasonable living allowance for the necessary
				expenses of the defendant and the defendant's lawful dependents; and
									(B)makes a prima
				facie showing that there is bona fide reason to believe that the court's ex
				parte finding of probable cause under subsection (a)(1) was in error.
									(3)Hearing
									(A)In
				generalIf the court determines that the defendant has satisfied
				the requirements of paragraph (2), it may hold a hearing to determine whether
				there is probable cause to believe that the defendant, if convicted, will be
				ordered to satisfy an order of restitution for an offense punishable by
				imprisonment for more than 1 year, and that the seized or restrained property
				may be needed to satisfy such restitution order.
									(B)Probable
				causeIf the court finds probable cause under subparagraph (A),
				the protective order shall remain in effect.
									(C)No probable
				causeIf the court finds under subparagraph (A) that no probable
				cause exists as to some or all of the property, or determines that more
				property has been seized and restrained than may be needed to satisfy a
				restitution order, it shall modify the protective order to the extent necessary
				to release the property that should not have been restrained.
									(4)RebuttalIf
				the court conducts an evidentiary hearing under paragraph (3), the court shall
				afford the Government an opportunity to present rebuttal evidence and to
				cross-examine any witness that the defendant may present.
								(5)Pretrial
				hearingIn any pretrial hearing on a protective order issued
				under subsection (a)(1), the court may not entertain challenges to the grand
				jury's finding of probable cause regarding the criminal offense giving rise to
				a potential restitution order. The court shall ensure that such hearings are
				not used to obtain disclosure of evidence or the identities of witnesses
				earlier than required by the Federal Rules of Criminal Procedure or other
				applicable law.
								(c)Third party's
				right to post-restraint hearing
								(1)In
				generalA person other than the defendant who has a legal
				interest in property affected by a protective order issued under subsection
				(a)(1) may move to modify the order on the grounds that—
									(A)the order causes
				an immediate and irreparable hardship to the moving party; and
									(B)less intrusive
				means exist to preserve the property for the purpose of restitution.
									(2)ModificationIf,
				after considering any rebuttal evidence offered by the Government, the court
				determines that the moving party has made the showings required under paragraph
				(1), the court shall modify the order to mitigate the hardship, to the extent
				that it is possible to do so while preserving the asset for restitution.
								(3)Intervention
									(A)In
				generalExcept as provided in subparagraph (B) or paragraph (1),
				a person other than a defendant has no right to intervene in the criminal case
				to object to the entry of any order issued under this section or otherwise to
				object to an order directing a defendant to pay restitution.
									(B)ExceptionIf,
				at the conclusion of the criminal case, the court orders the defendant to use
				particular assets to satisfy an order of restitution (including assets that
				have been seized or restrained pursuant to this section) the court shall give
				persons other than the defendant the opportunity to object to the order on the
				ground that the property belonged in whole or in part to the third party and
				not to the defendant, as provided in section 413(n) of the Controlled
				Substances Act (21 U.S.C. 853(n)).
									(d)Geographic
				scope of order
								(1)In
				generalA district court of the United States shall have
				jurisdiction to enter an order under this section without regard to the
				location of the property subject to the order.
								(2)Outside the
				United StatesIf the property subject to an order issued under
				this section is located outside of the United States, the order may be
				transmitted to the central authority of any foreign state for service in
				accordance with any treaty or other international agreement.
								(e)No effect on
				other Government actionNothing in this section shall be
				construed to preclude the Government from seeking the seizure, restraint, or
				forfeiture of assets under the asset forfeiture laws of the United
				States.
							(f)Limitation on
				rights conferredNothing in this section shall be construed to
				create any enforceable right to have the Government seek the seizure or
				restraint of property for restitution.
							(g)Receivers
								(1)In
				generalA court issuing an order under this section may appoint a
				receiver under section 1956(b)(4) to collect, marshal, and take custody,
				control, and possession of all assets of the defendant, wherever located, that
				have been restrained in accordance with this section.
								(2)Distribution of
				propertyThe receiver shall have the power to distribute property
				in its control to each victim identified in an order of restitution at such
				time, and in such manner, as the court may
				authorize.
								.
				(b)Conforming
			 amendmentThe section analysis for chapter 232 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 3664 the following:
					
						
							Sec. 3664A. Preservation of assets for
				restitution.
						
						.
				(c)EnforcementSection
			 3202(b) of title 28, United States Code, is amended—
					(1)by inserting
			 after a statement that different property may be so exempted with
			 respect to the State in which the debtor resides.]’  the
			 following:
					 [In a criminal
			 action, the statement summarizing the types of property that may be exempt
			 shall list only those types of property that may be exempt under section 3613
			 of title 18.] ; and
					(2)by inserting
			 after you want the proceeding to be transferred.’  the
			 following:
					 If this notice is
			 issued in conjunction with a criminal case, the district court where the
			 criminal action is pending may deny your request for a transfer of this
			 proceeding. .
				203.Amendments to
			 the anti-fraud injunction statuteSection 1345(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by striking
			 or at the end; and
					(B)by inserting
			 after subparagraph (C) the following:
						
							(D)committing or
				about to commit a Federal offense that may result in an order of
				restitution;
							;
				and
					(2)in paragraph
			 (2)—
					(A)by striking
			 a banking violation and all that follows through
			 healthcare offense and inserting a violation or offense
			 identified in paragraph (1); and
					(B)by inserting
			 or offense after traceable to such
			 violation.
					204.Amendments to
			 the Federal Debt Collection Procedures Act
				(a)ProcessSection 3004(b)(2) of title 28, United
			 States Code, is amended by inserting after in which the debtor
			 resides. the following: In a criminal case, the district court
			 for the district in which the defendant was sentenced may deny the
			 request..
				(b)Prejudgment
			 remediesSection 3101 of title 28, United States Code, is
			 amended—
					(1)in subsection
			 (a)(1) by inserting after the filing of a civil action on a claim for a
			 debt the following: or in any criminal action where the court
			 may enter an order of restitution; and
					(2)in subsection
			 (d)—
						(A)by inserting
			 after The Government wants to make sure [name of debtor] will pay if the
			 court determines that this money is owed.’  the following:
						 In a criminal action, use the
			 following opening paragraph: You are hereby notified that this [property] is
			 being taken by the United States Government [the Government], which says that
			 [name of debtor], if convicted, may owe as restitution $ [amount]. The
			 Government says it must take this property at this time because [recite the
			 pertinent ground or grounds from section 3101(b)]. The Government wants to make
			 sure [name of debtor] will pay if the court determines that restitution is
			 owed. ;
						(B)by inserting
			 after a statement that different property may be so exempted with
			 respect to the State in which the debtor resides.]’  the
			 following:
						 [In a criminal action, the statement
			 summarizing the types of property that may be exempt shall list only those
			 types of property that may be exempt under section 3613 of title
			 18.] ; and
						(C)by inserting
			 after You must also send a copy of your request to the Government at
			 [address], so the Government will know you want the proceeding to be
			 transferred.’  the following:
						 If this Notice is issued in
			 conjunction with a criminal case, the district court where the criminal action
			 is pending may deny your request for a transfer of this
			 proceeding. .
					IIIEnvironmental
			 crimes restitution
			301.Short
			 titleThis title may be cited
			 as the Environmental Crimes
			 Restitution Act of 2006.
			302.Immediate
			 availability of restitution to victims of environmental crimesSection 3663(a)(1)(A) of title 18, United
			 States Code, is amended by striking or section 5124, 46312, 46502, or
			 46504 of title 49, and inserting paragraph (2) or (3) of section
			 309(c) of the Federal Water Pollution Control Act (33 U.S.C. 1319(c)), section
			 105(b) of the Marine Protection, Research, and Sanctuaries Act of 1972 (33
			 U.S.C. 1415(b)), section 9(a) of the Act to Prevent Pollution from Ships (33
			 U.S.C. 1908(a)), section 1423 or subsection (a) or (b) of section 1432 of the
			 Safe Drinking Water Act (42 U.S.C. 300h–2 and 300i–l), subsection (d) or (e) of
			 section 3008 of the Solid Waste Disposal Act (42 U.S.C. 6928), paragraph (1) or
			 (5) of section 113(c) of the Clear Air Act (42 U.S.C. 7413(c)), or section
			 46312, 46502, or 46504 of title 49,.
			
